       Case 1:20-cv-05716-LTS-BCM Document 17 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             4/6/21
EDWIN SALAZAR,
             Plaintiff,                                20-CV-5716 (LTS) (BCM)
-against-                                              ORDER
UNCURTAIN INC., et al.
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

        It is hereby ORDERED that the telephonic status conference scheduled for April 7, 2021, at

10:00 a.m. is ADJOURNED sine die. The parties are reminded that they must submit their

Stipulation of Dismissal in order to close the case.

Dated: New York, New York
       April 6, 2021
                                                SO ORDERED.



                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
